COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   §
                                                No. 08-16-00221-CV
 LINDA GUILLERMINA PEDROZA,        §
                                                  Appeal from the
               Appellant,          §
                                             County Court at Law No. 5
 v.                                §
                                              of El Paso County, Texas
 TENET HEALTHCARE CORP.,           §
                                               (TC# 2015CCV01210)
                Appellee.          §

                                           §
                                         ORDER

       Pending before the Court is the Third Joint Motion to Continue Abatement. The motion

is GRANTED. We therefore extend the abatement until April 18, 2017. The parties shall file

their motion to dismiss the appeal or their motion for continuation of abatement on or before

April 18, 2017.

       IT IS SO ORDERED this 2nd day of March, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.